Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Response to Arguments
Drawing
Drawing objection included in Office Action mailed on 11/22/2021 has been withdrawn per applicant’s amendment and argument filed 01/18/2022. 
Claim Interpretation:
The limitations “therapeutic unit” in claim 1, interpreted under 35 U.S.C. 112(f) are withdrawn since the claims have been amended to sufficiently recite definite structure and/or no longer meet the 3-prong analysis. See MPEP 2181.
35 USC § 112
35 USC § 112 rejections regarding Claim 8 included in Office Action mailed on 11/22/2021 has been withdrawn per applicant’s cancellation of the claim filed 01/18/2022.
35 USC § 102/103
35 USC § 102 rejections regarding Claims 1-7, 9, 17-19 included in Office Action mailed on 11/22/2021 has been withdrawn per applicant’s amendment of the claim filed 01/18/2022. Consequently, the 35 USC § 103 rejection regarding claims 8, 10, has been withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sidar (US 2016/0345814 A1) in view of Jason (US 2014/0121468 A1).
Regarding claim 1, Sidar teaches an endoscope comprising a handle (handle 204 Fig.2A); an elongated body (shaft 206 Fig, 2A) extending distally from the handle and defining a longitudinal axis (shaft 206 defines a longitudinal axis Fig.2A), the elongated body including a distal portion (distal portion of shaft 206 Fig.2A);
A source of light (illuminators 272ab, illuminators 252ab Fig.2C) disposed within the distal portion (head/tip 230 at distal portion [0104-0113]) of the elongated body and configured to illuminate tissue; and
A therapeutic unit disposed within the distal portion of the elongated body (including illuminators 242 abc Fig.2C/308 Fig.3 [0113]) and configured to treat tissue.
Sidar teaches limitation stated above, however, does not disclose “the therapeutic unit including a light emitting element and a lens, wherein the lens of the therapeutic unit is disposed distally of the light emitting element of the therapeutic unit, wherein the lens of the therapeutic unit is configured to direct light emitted from the light emitting element to the therapeutic element towards the longitudinal axis.”
Jason in the art of medical illumination device, teaches a suitable configuration of transmitting light from light emitting element to observation site on an elongated apparatus having a longitudinal axis, which the configuration includes a lens 140 Fig.2 disposed distally of one or plurality of light emitting element 165 [0036] arrange in for example a linear cluster [0031] and configured to direct light emitting from the light emitting element towards the longitudinal axis of the elongated illumination device 105 Fig.2.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Sidar to include the configuration of incorporating lens 140 in front of plurality of light emitting elements, such as that taught by Jason, to adjust optical characteristics of the light emitted from the light emitting element [0025].
Regarding claim 2, Sidar and Jason teaches limitation stated above, Sidar further teaches wherein the therapeutic unit includes a plurality of LED elements ([0114], [0117]).
Regarding claim 3, Sidar and Jason teaches limitation stated above, Sidar further teaches a controller (processor 1510 Fig.15A,B) disposed in electrical communication with the source of light and with the therapeutic unit (processor 1510 controls illuminator and regulates the illumination or luminance intensity [0197] [0200] [0226]).
Regarding claim 4, Sidar and Jason teaches limitation stated above, Sidar further teaches an image sensor (viewing element 236 or 256 or 276 Fig.2C or image sensor 312/302) disposed within the distal portion of the elongated body and configured to capture a plurality of images ([0059] [0113-118]).
Regarding claim 5, Sidar and Jason teaches limitation stated above, Sidar further teaches wherein the therapeutic unit produces light energy (therapeutic unit includes illuminators 242abc/308s includes LED [0113,0117] which produce light energy).
Regarding claim 6, Sidar and Jason teaches limitation stated above, Sidar further teaches wherein the therapeutic unit is configured to focus the light energy on an area of tissue that is smaller than an area of tissue illuminated by the source of light (shown in Fig.2C, illuminated area cover by light source (illuminator 272ab 252ab) is greater than therapeutic unit).
Regarding claim 9, Sidar and Jason teaches limitation stated above, Sidar further teaches wherein the therapeutic unit is configured to emit light having wavelength raging from about 500nm to about 650nm (illuminators may be white/infrared… or any other LED [0113], which covers wavelength range of 500nm-600nm). 
Regarding claim 17, Sidar and Jason teaches limitation stated above, Sidar further teaches wherein the source of light (illuminators 272ab, illuminators 252ab Fig.2C) includes at least one light emitting element (LED [0113]).
Regarding claim 18, Sidar and Jason teaches limitation stated above, Sidar further teaches wherein the source of light (illuminators 272ab, illuminators 252ab Fig.2C) includes at least one light emitting diode (LED [0113]).
 Regarding claim 19, Sidar and Jason teaches limitation stated above, Jason further teaches the lens 140 is coaxial with the longitudinal axis (Jason’s lens 140 is positioned coaxial with the longitudinal axis of the apparatus, thus by incorporating Jason’s configuration of lens 140 in front of Sidar’s illuminator as recites above, lens 140 is coaxial with the longitudinal axis of Sidar’s shaft).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sidar, Jason, further in view of Aoyama (US 2015/0272422 A1).
Regarding claim 10, Sidar and Jason teaches limitation stated above, Sidar further teaches wherein the illuminator in the therapeutic unit can be blue and green wavelength range LEDs [0089] [0105], and LED type can be varied [0105], however, does not explicitly recited red LED. 
Aoyama in the art of endoscopic imaging teaches endoscopic imaging apparatus utilizing blue, green, red LED as light emitting elements for endoscopic imaging ([0020] [0052, 0055]).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Sidar and Jason’s apparatus, specifically, Sidar’s illuminators, to include a red LED, such as that taught by Aoyama, as a suitable arrangement of illumination to yield a predictable result of provide illumination for observation sight [0020].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9-10, 17-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 of U.S. Patent No. 10952600B2 in view of Sidar in view of Jason. 
Claims 1, 5 in Patent No. 1095600B2 discloses all the limitations of the current claims except:
A therapeutic unit disposed within the distal portion of the elongated body and configured to treat tissue;
The therapeutic unit produces light energy;
The therapeutic unit is configured to focus the light energy on an area of tissue that is smaller than an area of tissue illuminated by the light source;
The therapeutic unit includes a light emitting element and a lens;
The therapeutic unit is configured to emit light having a wavelength raging from about 500nm to about 650nm;
The therapeutic unit includes one red light, one blue light and one green light;
The lens of the therapeutic unit is coaxial with the longitudinal axis.

Regarding claims 1-6, 9, 17-19, Sidar in view of Jason teaches 
A therapeutic unit disposed within the distal portion of the elongated body (including illuminators 242 abc Fig.2C/308 Fig.3 [0113]) and configured to treat tissue, wherein the therapeutic unit including a light emitting elements and a lens (Jason’s lens 140 Fig. 2), the lens disposed distally of the light emitting elements and configured to direct light emitted from the light emitting element towards the longitudinal axis (Jason [0025,0031,0036]);
 wherein the therapeutic unit includes a plurality of LED elements ([0114], [0117]).
a controller (processor 1510 Fig.15A,B) disposed in electrical communication with the source of light and with the therapeutic unit (processor 1510 controls illuminator and regulates the illumination or luminance intensity [0197] [0200] [0226]).
an image sensor (viewing element 236 or 256 or 276 Fig.2C or image sensor 312/302) disposed within the distal portion of the elongated body and configured to capture a plurality of images ([0059] [0113-118]).
 wherein the therapeutic unit produces light energy (therapeutic unit includes illuminators 242abc/308s includes LED [0113,0117] which produce light energy).
 wherein the therapeutic unit is configured to focus the light energy on an area of tissue that is smaller than an area of tissue illuminated by the source of light (shown in Fig.2C, illuminated area cover by light source (illuminator 272ab 252ab) is greater than therapeutic unit).
 wherein the therapeutic unit is configured to emit light having wavelength raging from about 500nm to about 650nm (illuminators may be white/infrared… or any other LED [0113], which covers wavelength range of 500nm-600nm). 
wherein the source of light (illuminators 272ab, illuminators 252ab Fig.2C) includes at least one light emitting element (LED [0113]).
wherein the source of light (illuminators 272ab, illuminators 252ab Fig.2C) includes at least one light emitting diode (LED [0113]).
the lens 140 is coaxial with the longitudinal axis (Jason’s lens 140 is positioned coaxial with the longitudinal axis of the apparatus, thus by incorporating Jason’s configuration of lens 140 in front of Sidar’s illuminator as recites above, lens 140 is coaxial with the longitudinal axis of Sidar’s shaft).
Therefore, It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify endoscope discloses in Patent No.10952600 to include a known technique such as using therapeutic unit to treat body tissue such as taught by Sidar and Jason, to improve the device of Patent No.10952600. (MPEP 2143)

Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 of U.S. Patent No. 10952600B2 in view of Sidar, Jason and Aoyama. 
Regarding claim 10, Sidar and Jason teaches limitation stated above, Sidar further teaches wherein the illuminator in the therapeutic unit can be blue and green wavelength range LEDs [0089] [0105], and LED type can be varied [0105], however, does not explicitly recited red LED. 
Aoyama in the art of endoscopic imaging teaches endoscopic imaging apparatus utilizing blue, green, red LED as light emitting elements for endoscopic imaging ([0020] [0052, 0055]).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify device discloses in Patent 10952600 in view of Sidar and Jason, to include illuminator that include a red LED, such as that taught by Aoyama, as a suitable arrangement of illumination to yield a predictable result of provide illumination for observation sight [0020].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795